Case 3:19-bk-30655       Doc 43    Filed 12/02/19 Entered 12/03/19 13:47:10           Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: December 2, 2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

In re:                              )               Case No. 19-30655
                                    )
SARAH J. TESKE,                     )               Chapter 7
                                    )
                  Debtor.           )               Judge Humphrey
____________________________________)

 AGREED ORDER GRANTING UNITED STATES TRUSTEE’S MOTION TO DISMISS
              (DN 27); AGREED ORDER DISMISSING CASE

         This matter came on for consideration upon the United States Trustee’s Motion to
Dismiss Pursuant to 11 U.S.C. § 707(b)(3) (DN 27) and the Debtor’s Motion to File a Late
Response thereto (DN 37). The U.S. Trustee and the Debtor desire to settle this matter consistent
with this Agreed Order. No other Objections or Responses having been timely filed, the parties
are in agreement that the matter should be dismissed.
         Good cause showing, therefore;
         IT IS THEREFORE ORDERED that the United States Trustee’s Motion to Dismiss
(DN 27) be and it is hereby GRANTED.
         IT IS FURTHER ORDERED that this case be and it is hereby DISMISSED without
prejudice.
Case 3:19-bk-30655      Doc 43   Filed 12/02/19 Entered 12/03/19 13:47:10    Desc Main
                                 Document     Page 2 of 2




       IT IS FURTHER ORDERED that the Telephonic Hearing on Debtor’s Motion to File a
Late Response (DN 37) scheduled for December 3, 2019, at 2:30 p.m. is hereby CANCELLED.
       IT IS SO ORDERED.


APPROVED AS TO FORM AND CONTENT BY:

/s/ Matthew J. McDonald III
Matthew J. McDonald III (0095485)
Attorney for the United States Trustee
170 North High Street, Suite 200
Columbus, OH 43215
Telephone: (614) 469-7411 ext. 205
Facsimile: (614) 469-7448
Email: Matthew.J.McDonald@usdoj.gov

/s/ David J. Smith (per email authorization dated December 2, 2019)
David J. Smith, Esq. (0081227)
Counsel to Debtor
Babb, Anderson, Rowland & Smith, LLC
2190 Gateway Drive
Fairborn, OH 45324
Telephone: (937) 318-1529
Facsimile: (937) 879-0232
Email: David@OhioEstateAttorney.com

Copies to:

ALL CREDITORS AND PARTIES IN INTEREST
